Citation Nr: 1021266	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  04-41 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for lumbar spine osteoarthritis, effective between 
September 15, 1998 and January 8, 2008.

2.  Entitlement to an initial disability rating in excess of 
40 percent for lumbar spine osteoarthritis, effective as of 
January 8, 2008.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis B to 
include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1967 to July 
1970, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which reopened the Veteran's claim for 
service connection for hepatitis B and denied the claim on 
its merits.

The Veteran also appeals from an April 2007 rating decision 
issued by the same RO which granted service connection for a 
lumbar spine condition and assigned an initial disability 
rating of 10 percent, effective September 15, 1998. 

In a July 2008 rating decision, the RO increased the initial 
disability rating for lumbar spine arthritis to 40 percent, 
effective January 8, 2008.  This rating decision also granted 
separate 10 percent ratings for radiculopathy of each lower 
extremity.


FINDINGS OF FACT

1.  Prior to January 8, 2008, the Veteran's lumbar spine 
disability was manifested by subjective complaints of pain 
with restricted extension range of motion and excessive 
fatigability; the record is negative for evidence of moderate 
limitation of lumbar range of motion, muscle spasms on 
extreme forward bending, the loss of lateral spine motion 
while in a standing position, forward flexion of the 
thoracolumbar spine between 30 and 60 degrees, combined 
thoracolumbar spine range of motion of less than 120 degrees, 
abnormal gait, abnormal spinal contour, weakened movement, 
incoordination, incapacitating episodes, doctor prescribed 
bedrest or radiculopathy.

2.  Since January 8, 2008, the Veteran's lumbar spine 
disability has been manifested by subjective complaints of 
pain with restricted range of motion, fatigue, weakness and 
reduced motor function in the lower extremities; the record 
is negative for evidence of ankylosis, incapacitating 
episodes, doctor prescribed bedrest, loss of reflexes in the 
lower extremities, muscle atrophy in the lower extremities or 
sensory disturbances in the lower extremities.

3.  A September 1990 rating decision last denied the 
Veteran's claim for service connection for hepatitis as the 
evidence did not show that he had a current diagnosis of 
hepatitis; a substantive appeal was not received and the 
appeal was closed by the RO.

4.  Evidence received since the September 1990 rating 
decision denying service connection for hepatitis does not 
relate to an element of the claim that was found to be 
lacking (i.e., evidence of a current disability) and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for lumbar spine osteoarthritis prior to 
January 8, 2008 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5292, 5293, 5295 (2002) and DCs 5235-5243, 8520 
(2009).

2.  The criteria for an initial disability rating in excess 
of 40 percent for lumbar spine osteoarthritis, and in excess 
of separate 10 percent ratings for the neurological 
manifestations affecting the right and left lower 
extremities, after January 8, 2008 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.40, 4.45, 
4.59, 4.71a, DCs 5235-5243, 8520 (2009).

3.  The September 1990 rating decision that last denied 
entitlement to service connection for hepatitis B is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).

4.  Evidence received since the September 1990 rating 
decision denying service connection for hepatitis is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice in a new and material evidence claim must notify 
a claimant of the evidence and information (1) that is 
necessary to reopen the claim and (2) that is necessary to 
establish entitlement to the underlying benefit.  The VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The appeal for a higher back rating arises from disagreement 
with the initial rating following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007) .

Where a claim has been substantiated after the enactment of 
the VCAA, a veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008). There has been no allegation of prejudice in this 
case with regard to the instant increased rating claim for a 
lumbar spine condition.

The Veteran was provided with VCAA notice in a January 2008 
letter.  This letter informed him of the reason for the prior 
denial of his claim for service connection for hepatitis and 
of the evidence required to reopen his claim for service 
connection for hepatitis.  The letter informed him of what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance VA could provide in obtaining 
evidence.  In addition, this letter informed him that he 
should submit any information relevant to his claim.  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini, supra.  The timing 
deficiency with regard to the January 2008 letter was cured 
by the readjudication of the claim in a March 2008 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  This letters therefore met 
the duty to notify the Veteran in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
the January 2008 letter, after the initial adjudication of 
the Veteran's claim.  The timing deficiency with regard to 
this January 2008 letter was cured by the readjudication of 
the instant claim in the March 2008 SSOC.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  

A July 2003 letter informed the Veteran that his claim to 
establish service connection for hepatitis had been 
previously denied but the date of this denial was not 
provided as his claims file was currently located at the 
Board.  This letter informed him of the need for new and 
material evidence to reopen this claim and provided 
regulatory definitions of "new" and "material."  He was not 
informed of the bases of the prior denial.  However, in a 
December 2002 letter, the Veteran reported that the new and 
material evidence which supported his claim was that his 
treating physician found that he had current residuals of 
hepatitis.  The failure to provide the bases of the prior 
denial is not prejudicial to the Veteran as he received a 
copy of the rating decision and has demonstrated actual 
knowledge of the decision and its contents.  Proper notice in 
accordance with Kent has therefore been provided.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
service personnel records, Social Security Administration 
(SSA) records and VA treatment records have been obtained.  
He has been provided several VA orthopedic examinations and 
sufficient medical opinions have been obtained.  Although the 
Veteran has indicated his disagreement with the assigned 
initial disability rating, he has not stated that his 
condition has worsened since his last VA examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007);VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); 
cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, the Veteran has been provided a VA hepatitis 
examination and a sufficient medical opinion has been 
obtained.  He is not entitled to additional VA examinations 
prior to reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii).

As the record does not indicate that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with 
the consideration of his claims.

Initial Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, the entire history of a veteran's disability is 
also considered. Consideration must be given to the ability 
of a veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran filed a claim for service connection for a lumbar 
spine disability in September 1998.  The RO assigned an 
initial 10 percent disability rating for the period prior to 
January 8, 2008, and increased the disability rating from 10 
to 40 percent for the orthopedic manifestations, and assigned 
separate 10 percent ratings for the neurological 
manifestations affecting the right and left lower 
extremities, each effective January 8, 2008.

The Veteran contends that he is entitled to higher initial 
disability ratings for his lumbar spine disability, and 
specifically, that he is at least entitled to a 40 percent 
disability rating for the orthopedic manifestations of his 
lumbar spine disability for the period prior to January 8, 
2008.  This condition is currently rated under the diagnostic 
code for spinal stenosis, DC 5238.

Lumbosacral and cervical spine disabilities are evaluated 
under the general rating formula for rating diseases and 
injuries of the spine.  38 C.F.R. § 4.71a.

During the course of this appeal the regulations for 
evaluation of certain disabilities of the spine were revised, 
effective September 23, 2002.  67 Fed. Reg. 54345 (August 22, 
2002).  Additional revisions were made to the criteria for 
rating disabilities of the spine, as well as the re-numbering 
of the diagnostic codes, effective September 26, 2003.  
Either the old or new rating criteria may apply, whichever 
are most favorable to a veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPRECs 3-00, 7-03.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent rating if it was slight, a 20 percent rating if it 
was moderate or a 40 percent rating if it was severe.  38 
C.F.R. § 4.71a, DC 5292 (2002).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warranted a 10 percent rating where there 
was characteristic pain on motion.  A 20 percent rating was 
warranted with muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating was warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Under the general rating formula for rating diseases and 
injuries of the spine, effective from September 26, 2003, 
with or without symptoms such as pain, stiffness or aching in 
the area of the spine affected by residuals of injury or 
disease, the following ratings will apply:  A 10 percent 
disability rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but less than 
85 degrees.  38 C.F.R. § 4.71a, DC 5237 (2009).

A 20 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, if the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees or if there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent disability 
rating is warranted for ankylosis of the entire spine.  Id.

Under the criteria for rating intervertebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warranted a noncompensable 
rating.  A 10 percent rating was warranted for mild 
intervertebral disc syndrome.  A 20 percent rating was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating was assigned for 
severe intervertebral syndrome with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Under the interim revised criteria of DC 5293, effective 
September 23, 2002, intervertebral disc syndrome was 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent rating was assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent rating was 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent rating was assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 
10 percent rating was assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.  38 C.F.R. § 4.71a, 
5293 (2003).

Note 1 provides that for the purposes of evaluations under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be rated separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  Id.

Under the criteria in effect since September 26, 2003, 
intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (as outlined above) 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, DC 5243 (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Each range of motion measurement is to be rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(2) (2009).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 pertaining to functional impairment for disabilities 
evaluated on the basis of limitation of motion.  The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves.  These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2009).

For neurological manifestations, Diagnostic Code 8520 
provides the rating criteria for paralysis of the sciatic 
nerve, and therefore neuritis and neuralgia of that nerve.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  
Diagnostic Code 8620 refers to neuritis of the sciatic nerve, 
and DC 8720 refers to neuralgia of the sciatic nerve.

An August 1998 private consultation reflects the Veteran's 
reports of back and hip pain.  He was noted to have a normal 
gait and to not use any assistive devices.  Physical 
examination of the spine was negative for any deformities, 
kyphosis or scoliosis.  Some tenderness over the lumbosacral 
area was noted but he was able to "bend down to the full 
range."  A lumbar spine X-ray revealed mild osteoporosis and 
osteophyte formation with intervertebral spaces within normal 
limits.

Complaints of constant back and intermittent leg pain were 
noted in a November 1998 VA neurosurgery consultation.  
Physical examination revealed mechanical back pain on bending 
forward and backwards as well as numbness from the 
hypesthesia anterolateral down to the knee with a 
distribution of the right cutaneous femoris nerve.  His 
reflexes were decreased to 1+ bilaterally.  No radicular pain 
or radicular deficits were found.  An accompanying magnetic 
resonance imaging (MRI) study revealed lumbar canal stenosis 
at L4-5 and degenerative disc disease of L4-5 and L5-S1.  The 
neurosurgeon, following this examination, noted that the 
Veteran might have had an old injury to his right cutaneous 
femoral nerve rather than radicular numbness.

A January 1999 VA lumbar myelogram found facet degeneration 
at L4-5 and L5-S1 with a disc bulge at L4-5.  No large disc 
herniations were identified.  

An April 2004 VA examination reflects the Veteran's 
complaints of constant back pain that was occasionally sharp 
but mostly was dull.  Occasional radiation into his right 
lower extremity was reported.  Flare-ups once every couple of 
months in which his range of motion was limited were 
reported.  He rated this pain "8/10" on a daily basis and a 
"10/10" during flare-ups.  The use of any assistive devices 
or back braces were denied.  Physical examination revealed 
generalized midline tenderness from T10 to L4 with some mild 
increase in muscle tenderness and mass on the right side as 
compared to the left side.  Bilateral lower extremity 
reflexes were symmetrical at 2+/4 bilaterally.  Some mild 
paresthesias in the anterior aspect of his right thigh 
consistent with lateral femoral cutaneous nerve distribution 
were noted.  An accompanying lumbar X-ray revealed some 
degenerative changes in the lower thoracic spine with some 
foraminal space narrowing at the L4-5 level consistent with 
spinal stenosis.

The April 2004 VA examiner also conducted lumbar range of 
motion testing.  Forward flexion was from zero to 90 degrees, 
with pain from 70 to 90 degrees, extension was from zero to 
20 degrees, with pain from 10 to 20 degrees and bilateral 
lateral flexion was from zero to 30 degrees, with pain from 
20 to 30 degrees.  Left lateral rotation was from zero to 30 
degrees and right lateral rotation was from zero to 30 
degrees, with pain from 20 to 30 degrees.  Some evidence of 
excessive fatigability and limited endurance secondary to his 
limitation on walking were noted during the examination.  No 
evidence of incoordination was found on examination.

An impression of minimal lumbosacral spine degenerative 
changes was found in a June 2007 VA lumbar spine X-ray.

A January 8, 2008 VA orthopedic examination reflects the 
Veteran's complaints of constant burning back pain and 
stiffness.  This pain radiated into his thigh.  He rated this 
pain as 7-8/10 and it was relieved by medication.  Periods of 
incapacitation or the use of an assistive device were denied.  
His posture and gait were noted to be within normal limits.  
Physical examination noted thoracolumbar tenderness without 
evidence of radiating pain or muscle spasms.  Forward flexion 
was from zero to 30 degrees, extension was from zero to 15 
degrees, bilateral lateral flexion was from zero to 30 
degrees, right rotation was from zero to 30 degrees and left 
rotation was from zero to 20 degrees.  This range of motion 
was limited by 60 degrees upon repetitive use due to pain, 
fatigue and weakness but not lack of endurance or 
incoordination.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
Neurological examination of the lower extremities revealed 
abnormal motor function with findings of motor power of 4/5 
and sensory function that was within normal limits.  An 
accompanying lumbar X-ray showed mild diffuse arthritic 
changes.  An existing diagnosis of lumbar spondylosis with 
canal stenosis was revised to lumbar spine osteoarthritis.

In evaluating whether the Veteran is entitled to an initial 
rating higher than 10 percent for the period prior to January 
8, 2008, a disability rating in excess of 10 percent for the 
period prior to January 8, 2008 would require moderate 
limitation of lumbar range of motion or muscle spasms on 
extreme forward bending with the loss of lateral spine motion 
while in a standing position under the former criteria.  
Alternatively, a disability rating in excess of 10 percent 
for the period would require forward flexion of the 
thoracolumbar spine to be greater than 30 degrees but not 
greater than 60 degrees, that the combined range of motion of 
the thoracolumbar spine not be greater than 120 degrees, or 
that there be muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis under the 
revised criteria.  

The record is negative for evidence of muscle spasms, loss of 
lateral spine motion, abnormal gait or abnormal spinal 
contour.  The Veteran has not complained of these 
manifestations, and no treating or examining physician has 
noted any such findings on physical examination.  The April 
2004 VA examination noted that the Veteran's thoracolumbar 
spine forward flexion was to 70 degrees without pain, to 90 
degrees with pain and that his combined range of motion for 
the thoracolumbar spine was in excess of 120 degrees.  
Although the Veteran's extension was noted to be limited to 
20 degrees in the April 2004 VA examination, this limitation 
is insufficient to warrant a disability rating for moderate 
limitation of motion as full range of motion was demonstrated 
for all other movements.  His subjective complaints of pain 
and his demonstrated excessive fatigability as evidenced in 
the April 2004 VA examination are reflected in the existing 
rating and are also insufficient to warrant a higher 
disability rating.  A disability rating in excess of 10 
percent is therefore not warranted under either the former or 
revised criteria prior to January 8, 2008.  38 U.S.C.A. 
§ 4.71(a), DCs 5292, 5295 (2003); DC 5237 (2009).

A disability rating in excess of 40 percent for the 
orthopedic manifestations of the lumbar spine disability 
after January 8, 2008 is also not warranted.  The revised 
criteria require unfavorable ankylosis of the entire 
thoracolumbar spine to warrant a higher disability rating.  
The record demonstrates that the Veteran's spine was not 
ankylosed as he could achieve forward flexion, extension, and 
both lateral bending and side rotation.  Moreover, as the 40 
percent evaluation is the maximum for limitation of motion 
without ankylosis, further consideration of DeLuca is not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Consideration of a higher rating under the criteria for 
intervertebral disc syndrome is not warranted as the record, 
including the January 2008 examination, suggests that the 
Veteran does not suffer from that condition.  In addition, 
the clinical records are negative for physician prescribed 
bedrest or reported periods of incapacitation.  A higher 
rating for either period is therefore not warranted under the 
current or former rating criteria.

The Veteran was assigned separate ratings for radiculopathy 
in each lower extremity in a July 2008 rating decision, 
effective January 8, 2008.  A separate disability rating for 
these neurological manifestations is not warranted prior to 
that date as the clinical records, including the November 
1998 VA neurosurgery consultation and the April 2004 VA 
examination, suggested that the Veteran suffered from an 
injury to the right cutaneous femoral nerve rather than 
radiculopathy.  In addition, the clinical evidence was 
negative for muscle atrophy, loss of muscle reflexes, 
abnormal motor function or abnormal reflexes which may 
support a separate rating.  38 C.F.R. § 4.124a, DC 8520.

A disability rating in excess of 10 percent for lower 
extremity radiculopathy is also not warranted after January 
8, 2008.  While the January 2008 examination revealed 
abnormal motor function with reduced motor power in lower 
extremity, there was no clinical evidence of loss of muscle 
reflexes, muscle atrophy, sensory disturbances or constant 
pain would which warrant a rating of moderate incomplete 
paralysis.  38 C.F.R. § 4.124a, DC 8520.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, supra.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by subjective 
complaints of pain and restricted lumbar range of motion, and 
neurological deficits, as detailed above.  The rating 
criteria contemplate these impairments.  No hospitalizations 
were reported during the appellate period.  Hence, referral 
for consideration of an extraschedular rating is not 
warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him. 38 C.F.R. § 4.16.

The Veteran reported not having worked since 1995, when he 
was employed in a home improvement store.  He also reported 
that he stopped working due to the pain and other limitations 
imposed by his service-connected lumbar spine condition.  A 
June 1999 SSA decision denied his claim for benefits based 
upon his lumbar spine condition.

An April 2009 rating decision denied the Veteran's claim for 
TDIU.  This decision has not been appealed.  Accordingly, 
further consideration of entitlement to TDIU is not 
warranted.

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

If VA either receives or associates with a claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim at any time after VA issues a decision on a 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  
These official service department records include service 
records that are related to a claimed in-service event, 
injury or disease, regardless of whether such records mention 
a veteran by name.  38 C.F.R. § 3.156(c)(i).

An October 1970 rating decision first denied the Veteran's 
claim for service connection for hepatitis as the evidence 
did not establish that he suffered from a current disability.  
A September 1990 rating decision last denied the Veteran's 
request to reopen this claim as the evidence did not 
establish that he suffered from a current disability.  
Although a notice of disagreement was received appealing this 
determination and a November 1990 statement of the case was 
issued, a substantive appeal was not filed.  This rating 
decision is therefore final.  38 U.S.C.A. § 7105(c).

The evidence considered in this October 1970 rating decision 
included the Veteran's service treatment records, an October 
1968 letter regarding the Veteran's condition and an August 
1970 VA examination.

A January 1967 service entrance examination was negative for 
any relevant abnormalities and the Veteran denied any liver 
trouble in the accompanying Report of Medical History (RMH).  

Complaints of dark urine, nausea and general malaise for the 
past two days and the new onset of yellow eyes were noted in 
a September 1968 hospitalization summary.  Known contact with 
hepatitis and recent blood transfusions were denied.  
Physical examination conducted on admission showed that the 
Veteran's liver was three centimeters below the right costal 
margin and tender to palpation with a round edge without 
splenomegaly or other masses.  His skin was jaundiced.  It 
was noted that he had been essentially asymptomatic since 
very shortly after admission and that his liver function 
tests conducted after a two week convalescent leave had 
returned to normal.  A final diagnosis of infectious 
hepatitis was made and the Veteran was returned to light 
duty.

An October 1968 letter noted that a diagnosis of hepatitis 
had been confirmed and that the Veteran had received 
treatment for the condition at the Air Force Hospital.

A December 1968 treatment note indicates that the Veteran had 
no complaints other than fatigue.  No jaundice was found on 
examination and laboratory testing was conducted.  The 
examiner noted that the Veteran appeared to be physically 
fit.

Complaints of vague right upper quadrant and right lower 
quadrant pain with lifting heavy objects or bending over were 
reported in a January 1969 treatment note.  Physical 
examination revealed no palpable liver edge.  The referring 
provider opined that there was a "great possibility of 
malingering."  The examining internist noted that the 
Veteran's liver studies were all normal and that he has had a 
full recovery from hepatitis.

A June 1970 service  discharge examination was negative for 
any relevant abnormalities.

An August 1970 VA examination reflected the Veteran's reports 
of being treated for hepatitis in 1968 and that he had not 
suffered any problems since that time.  Physical examination 
was negative.  A chest X-ray was essentially normal.  No 
obvious residuals of hepatitis were noted following this 
examination.

The evidence considered in the September 1990 rating decision 
included an April 1990 VA examination and VA treatment 
records dated through February 1990.

Complaints of fatigue were noted in a February 1990 VA 
treatment note.  The Veteran was noted to be negative for 
hepatitis.

No evidence of hepatitis was found in an April 1990 VA 
examination.  Hepatitis B was not detected in accompanying 
laboratory testing.

Evidence received after the September 1990 rating decision 
includes the Veteran's service personnel records, SSA 
records, a January 2008 VA examination, VA treatment records 
dated through April 2009, and an undated service company 
newsletter.

An August 1998 private consultation notes no evidence of 
jaundice.  A final impression of status-post hepatitis B, by 
history with no clinical evidence of hepatitis disease at the 
present time, was made.

A January 2008 VA examination reflects the Veteran's reports 
of suffering from hepatitis as a result of exposure to 
herbicides in Vietnam.  His current symptoms included easy 
fatigability, arthralgia and gastrointestinal disturbances.  
Abdominal pain, nausea, vomiting, loss of appetite and 
jaundice were denied.  He reported that symptoms from his 
liver condition occurred daily, did not cause any 
incapacitation and that he did not receive any treatment for 
his condition.  

Physical examination noted abdominal tenderness to palpation, 
ascites and a ventral hernia.  There were no findings of 
liver enlargement, distension of the superficial veins, 
striae on the abdominal wall and splenomegaly.  Liver 
function tests were within normal limits.  A hepatitis panel 
was negative for hepatitis A antibody, hepatitis B surface 
antigen, hepatitis B core antibody and hepatitis C.  
Following this examination and a review of the Veteran's 
claims file, the examiner noted that there was no pathology 
to support a diagnosis of hepatitis.  The examiner also noted 
that the Veteran had been clinically asymptomatic shortly 
after his September 1968 admission for infectious hepatitis 
and that no further treatment had been reported.

The results of a May 2008 VA liver panel were normal.

An undated service company newsletter notes that VA provided 
compensation for certain disabilities caused by exposure to 
herbicides.

The September 1990 rating decision denied service connection 
for hepatitis B  because there was no evidence of a current 
disability.  As such, competent evidence of a current 
disability is required to reopen this claim.

No such evidence has been submitted.  The newly submitted 
evidence, including the January 2008 VA examination and the 
May 2008 VA liver panel, were negative for a current 
diagnosis of hepatitis.  "Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

The Veteran's generalized claims of currently suffering from 
hepatitis B, which he relates to his in-service bout of 
infectious hepatitis, are not competent evidence of current 
disability.  See Jandreau v. Nicholson, supra; Moray v. 
Brown, supra.  As the VA examination and his in-service 
treatment records demonstrate, laboratory testing is required 
to diagnose hepatitis, and it would take medical expertise to 
say that any such condition was the result of the in-service 
bout of infectious hepatitis.   Hence, his opinion regarding 
the existence and etiology of any purported residuals of the 
in-service infectious hepatitis is of no probative value, so 
provides no reasonable possibility of substantiating the 
claim for service connection.

The additional service personnel records obtained in May 2005 
are not relevant to the instant claim and cannot serve as the 
basis to reopen this claim or to adjudicate this claim 
without regard to the prior denials.  38 C.F.R. § 3.156(c). 

The Veteran contends that his diagnosis of hepatitis within 
45 days of returning from Vietnam and his presumed exposure 
to herbicides are sufficient to reopen this claim.  
Presumptive service connection for chronic diseases under 
38 C.F.R. § 3.309(a) is granted when a specified condition 
has manifested to a compensable degree within one year of 
separation from service.  Although the Veteran was diagnosed 
as having infectious hepatitis shortly after returning from 
his first Vietnam tour in September 1968, he remained in 
service until July 1970; presumptive service connection 
therefore cannot be granted for hepatitis.  Although service 
connection is presumed for a chronic condition shown in 
service and at any time thereafter, hepatitis B has not been 
shown at any time since service.  Presumptive service 
connection is also not warranted on the basis of exposure to 
herbicides as hepatitis is not a disease presumed to be 
associated with such exposure.  38 C.F.R. § 3.309(e).  The 
Board notes that evidence of the Veteran's in-service 
hepatitis infection and his in-country Vietnam service were 
located in the claims file prior to the issuance of the 
September 1990 rating decision.

As none of the additional evidence received since the 
September 1990 denial contains findings of current hepatitis, 
and the absence of such evidence was the basis for the prior 
denial, the Board finds that new and material evidence has 
not been received; therefore, the claim for service 
connection for residuals of hepatitis B is not reopened.







ORDER

An initial disability rating in excess of 10 percent for 
lumbar spine osteoarthritis for the period between September 
15, 1998 and January 7, 2008 is denied.

An initial disability rating in excess of 40 percent for the 
orthopedic manifestations of lumbar spine osteoarthritis, and 
in excess of separate 10 percent ratings for the neurological 
manifestations affecting the right and left lower extremities 
after January 8, 2008 is denied.

New and material evidence not having been received, the claim 
for service connection for hepatitis B is not reopened.


____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


